At about six o'clock in the evening, after claimant had worked from seven in the morning, and after her regular work had been completed she was required to arrange an apartment on the fifth floor of the apartment house of which she was janitress. After climbing the four flights and assisting in arranging furniture she returned to the ground floor. A rug arrived to be unpacked and placed; this required that she again ascend to the fifth floor. Again after she had returned to the ground floor a heavy mirror was delivered which she carried to the apartment. These three trips were all encompassed in about fifteen or twenty minutes. When she returned to the ground floor from the third trip the symptoms of her ultimate disability became manifest. Her legs became powerless, she was out of breath and had a pain in her right chest and right shoulder and ultimately an occlusion resulting in a thrombosis. Her disability was later diagnosed as a coronary occlusion for which she was hospitalized. She has since been completely disabled. The aforesaid facts establish clearly that the exertions on this occasion were unusual. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Heffernan and Foster, JJ., concur; Crapser and Bliss, JJ., dissent and vote to reverse and dismiss the claim. The Industrial Board has failed to find that there was anything unusual about the work which the claimant did on the 16th day of October, 1937, and the evidence would not sustain sush a finding. Everything that claimant did was a part of her usual and regular work. There is no proof of an accident. (Matter of LaFountain v. LaFountain, 284 N. Y. 729; Matter of Dworak v. Greenbaum Co., 287 id. -.)